DETAILED ACTION
Claims 1-16 and 18-21 are pending in the application. Claim 17 has been cancelled. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is/are: “signal processing circuit” and “controller” in claims 1, 12, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  	Claims 12-16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the following: An image sensor, comprising: 
  	a pixel array including a first pixel and a second pixel; and 
  	a controller configured to receive a pixel signal from each of the first pixel and the second pixel and generate an image using the pixel signal, 

  	wherein each of the first photodiode and the second photodiode is disposed below the first microlens, 
  	wherein the second pixel includes a third photodiode, a fourth photodiode, and a second microlens, 
  	wherein each of the third photodiode and the fourth photodiode is disposed below the second microlens, 
  	wherein a sum of the number of electrons integrated into the first photodiode and the number of electrons integrated into the second photodiode increases linearly to a first full well capacity in a first time portion of an exposure time, the first full well capacity corresponding to a maximum number of electrons output by the first photodiode and the second photodiode, 
  	wherein a sum of the number of electrons integrated into the third photodiode and the number of electrons integrated into the fourth photodiode increases linearly to a second full well capacity in a second time portion of the exposure time, the second full well capacity corresponding to a maximum number of electrons output by the third photodiode and the fourth photodiode in a second time portion, and 
  	wherein the second full well capacity of the second pixel is greater than the first full well capacity of the first pixel.

Based on the claims as currently constructed, it is unclear to one of ordinary skill in the art, as to what is the number of electrons integrated into the first photodiode, the number of electrons integrated into the second photodiode, the number of electrons integrated into the third photodiode, the number of electrons integrated into the fourth photodiode? There is no previous mentioning in the claim above as to “the number of electrons integrated” in the first, second, third, or fourth photodiode. Corrective action is required. Claims 13-16 are dependent from claim 12, and are thus rejected.  

4.  	Claim 12 recites the limitation " the number of electrons integrated into the first photodiode " in 13.  There is insufficient antecedent basis for this limitation in the claim.

5.  	Claim 12 recites the limitation " the number of electrons integrated into the second photodiode " in line 14.  There is insufficient antecedent basis for this limitation in the claim.

6.  	Claim 12 recites the limitation " the number of electrons integrated into the third photodiode " in line 17.  There is insufficient antecedent basis for this limitation in the claim.

7.  	Claim 12 recites the limitation " the number of electrons integrated into the fourth photodiode " in line 18.  There is insufficient antecedent basis for this limitation in the claim.


  	Claim 18 recites the following: An image sensor, comprising: 
  	a pixel array including a first pixel and a second pixel, where each of the first pixel and the second pixel includes a microlens, a plurality of photodiodes, a plurality of transfer transistors, and a floating diffusion region, 
  	wherein each of the plurality of transfer transistors includes a first electrode connected to a respective one of the plurality of photodiodes and a second electrode connected to the floating diffusion region; and 
  	a controller configured to receive a pixel signal from at least one of the first pixel and the second pixel, and to generate an image using the pixel signal, 
  	wherein the plurality of photodiodes of the first pixel, in response to light having illuminance higher than reference illuminance during an exposure time, generates electric charges which move to the floating diffusion region through a first path between the plurality of photodiodes and the floating diffusion region, and 
  	wherein one of the plurality of photodiodes of the second pixel, in response to light having illuminance higher than the reference illuminance during the exposure time, generates electric charges that move to the other one of the plurality of photodiodes through a second path between the one of the plurality of photodiodes and the other of the plurality of photodiodes.

  	Based on the claim as currently constructed, it is unclear to one of ordinary skill in the art, as to what is meant by the other one of the plurality of photodiodes through a second path between the one of the plurality of photodiodes and the other of the plurality of photodiodes (emphasis added)? It is unclear which plurality of photodiodes is being referred to between “the one of the plurality of photodiodes” and “the other of the plurality of photodiodes”? Corrective action is required. Claims 19-21 depend from claim 18, and are thus rejected. 


Allowable Subject Matter
8.  	Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
“An image sensor, comprising: 
a pixel array including a plurality of first pixels and a plurality of second pixels,
wherein each pixel of the plurality of first pixels and the plurality of second pixels includes a microlens, a plurality of photodiodes spaced apart from each other in at least one of a first direction and a second direction perpendicular to the first direction, and a plurality of transfer transistors, and 
wherein each of the plurality of transfer transistors is connected to a respective one of the plurality of photodiodes; 
a sampling circuit configured to detect a reset voltage and a pixel voltage from the plurality of first pixels and the plurality of second pixels, and to output a difference between the reset voltage and the pixel voltage as an analog signal; 
an analog-to-digital converter configured to compare the analog signal with a ramp voltage, to convert a result of the comparison into a digital signal, and to output the digital signal as image data; and 
a signal processing circuit configured to generate an image using the image data, 
wherein each pixel of the plurality of first pixels includes a first conductivity-type well separating the plurality of photodiodes and having impurities of a first conductivity-type, 
wherein the plurality of photodiodes have impurities of a second conductivity-type different from the first conductivity-type, 
wherein each pixel of the plurality of second pixels includes a second conductivity-type well separating the plurality of photodiodes and having impurities of the second conductivity- type different from the first conductivity-type, and 
wherein a potential level of the second conductivity-type well is higher than a potential level of the first conductivity-type well.”

The closest prior art of record relied upon is Fujita et al (US 2021/0175269 A1), which discloses an image sensor comprising a pixel array having group of pixels covered by microlens as well as having a ramp signal generator and sampler for regulating the pixel output. However, the prior art of record, taken alone or in combination with another, fails to teach wherein each pixel of the plurality of first pixels includes a first conductivity-type well separating the plurality of photodiodes and having impurities of a first conductivity-type, wherein the plurality of photodiodes have impurities of a second conductivity-type different from the first conductivity-type, wherein each pixel of the plurality of second pixels includes a second conductivity-type well separating the plurality of photodiodes and having impurities of the second conductivity- type different from the first conductivity-type, and wherein a potential level of the second conductivity-type well is higher than a potential level of the first conductivity-type well.

9.  	Claims 12 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

10.  	Claims 13-16 and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697